Title: To Benjamin Franklin from John Fothergill, [before 24 April 1778]
From: Fothergill, John
To: Franklin, Benjamin


[Before April 24, 1778]
There is, I doubt [not] one man in this kingdom who was permitted to be born for its chastisement, if not destruction. By education, by flattery, by disposition, capable of supposing himself superior to every other mortal, Unfeeling, unalterable. Perswaded there is no virtuous principle in mankind, and that no body serves him but for interest, determined to make it their interest to serve him, and with such he is surrounded. Intreatys, petitions are disregarded and their promoters stamped indelibly in the pages of vengeance and disgrace. Vice overlooked, impiety not discouraged, every thing overlooked in those who have the will, or the ability to flatter and support.
But what has brought us into such a situation? We have long enjoyed the priviledge of being as good, as virtuous and consequently as happy, as mortals could be, and we have neglected and forsaken every thing that could have made us great and happy.
At the eve of a war with united nations, the least of whom is at least our match, we are part of us immersed in pleasures, part in securing their retreat from power, with pensions and reversions, totally disregarding the publick good. The few who might be expected to step forward to aid our counsils, disunited, each pursuing his own opinion, and oposing that of others even in trifles. From such a state of things what can be hoped for? Nothing. Never was the justice of an Almighty providence more displayed, than by thus reducing a powerfull, enlightened, and yet haughty nation to the threshold of destruction, for their impious rejection of every dependance upon it. And plunging into war for causes the most unjust. I forget to whom I am writing. But my heart is as full of regard for all that has been connected with Britain as ever.
Save this devoted country from irretrievable ruin if possible; keep back the vengeance of France as long as can be done. Were the authors of our misfortunes to suffer, I should repine the less. But the sword makes no destinction.
Forgive the wretched inhabitants of Philadelphia if they sided strongly, from principle some of them, and others from inclination with their present masters, they have been severly Chastised for it, and still are. Attribute it to the weakness of their understandings, and their honesty, for this was really the case, and not to their hearts. Take no advantage of their mistakes. They are smarting under a rod sufficiently severe, and I find it has made many converts.
We are here of opinion, that good fortune still awaits us, that you will quarrel and yet become an easy prey; That the nation will rise as one man to assert their superiority over every other kingdom and tho’ one arm is cut off, and the other tied behind her, yet Brittain by only shewing her teeth, will affright every foe. Is not this judicial blindness? From sheer ignorance and imposition the majority here has been against you but feeling has no fellow. And we now begin to feel in good earnest, but it is only the beginning. Publick and private credit are fast, very fast declining. Yet one man refuses his consent to any change of measures.
How often have I pleaded with all within my reach to send full powers to treat for a commercial union? I knew my Friends liberality of sentiment, his love to this country and many in it, would make him forget the injurys he had receved, and have said that I knew he was incapable of admitting the behaviour of those who had strove to disgrace him, even for a single moment to prevent him from cooperating for the publick, lasting benefit of both countrys. But where must I end? with the most fervent wishes for the long life and health and immortal happiness of all who are Disinterested Friends to the libertys of Mankind.
 
Notation: Fothergill
